Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/13/2021.  Applicant's remarks have been entered and considered. 
Claims 14-16 and 21-26 are pending and are presented for examination.  
Examiner’s Response: 
For claim 14, applicant argues the claim is allowable since Petkanchin (US 20150364978 A1) does not teach “modulating the electrical current based on one or more measurements by the sensor”.  The applicant's arguments have been considered but not persuasive.
	Petkanchin does not explicitly describe by using words “modulating the electrical current based on one or more measurements by the sensor”. However, the contents of description [e.g., 0028, 0045-0059] indicates the claimed modulation of current.  A gyroscopic sensor (92, Figs. 2a, 2b) in the rotor outputs to controller (66) in the rotor-switching-device 64, connected to rotor switches (i15-18).  Sensor information is used to monitor key characteristics of the rotor during operation.  By switching, current in the rotor coils might be changing, i.e., rotor current modulated. 
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petkanchin (US 20150364978 A1).  
As for claim 14, Petkanchin discloses a method for rotating a first platform (rotor, 60, as motor) [0001, 0020, 0021] of a device relative to a second platform (stator, 40) of the device and about an axis of rotation of the first platform, wherein the first platform includes a sensor [0028], wherein the sensor comprises at least one of a gyroscope, a radio detection and ranging (RADAR) device, a light detection and ranging (LIDAR) device, or a microphone [0028], and wherein the first platform remains within a predetermined distance to the second platform in response to rotation of the first platform about the axis of rotation (Fig. 1), 

causing an electrical current to flow through an electrically conductive path (stator coil S) [0015-0019] included in the second platform and extending around the axis of rotation of the first platform, wherein the electrical current generates a second-platform magnetic field that interacts with a first-platform magnetic (as electromagnets) field such that the first platform rotates about the axis of rotation (as motor) [0001, 0020, 0021]; and
modulating the electrical current (by switching in 46, Figs. 2a, 2b) based on one or more measurements by the sensor [0028, 0045-0059].  Refer examiner’s response above. Per communication connection 50 between the rotor-switching-device 64 and the stator-switching device, and per operation described [0045-0049], it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modulate the current level in the stator coil for a desired speed and torque.  
Note that although the claim recites list of sensors such that at least one of a gyroscope, a radio detection and ranging (RADAR) device, a light detection and ranging (LIDAR) device, or a microphone, applicant’s specification [0146] describes only gyroscope being applicable for modulating the electrical current.  

As for claim 21, Petkanchin discloses the method of claim 14, wherein the sensor comprises a gyroscope [0028].

Claims 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Petkanchin in view of Sato (US 20150028783 A1).  
As for claim 15, Petkanchin discloses the method of claim 14, wherein modulating the electrical current modulating (switching) the electrical current based on one or more measurements by the sensor comprises [0028]:  Note that Petkanchin discloses [0003, 0021] the electric machine is operated at different rotation speeds, and at a variety of output frequencies at a given rotation speed. 
It is well known in the art that motor speed is calculated from data of rotor position.  As an example, Sato discloses at para. [0024, 0031, 0032] and in Fig. 1.  It would have been obvious to a person of ordinary skill in the art to configure modulating the electrical current to adjust a characteristic of the rotation of the first platform, wherein the characteristic comprises a direction or a rate of the rotation.  

As for claim 22, Petkanchin discloses the method of claim 14, and it would have been obvious to a person of ordinary skill in the art to configure wherein the one or more measurements by the sensor include a measurement of a change in direction or speed.  It is well known in the art that motor speed is calculated from data of rotor position.  As an example, Sato discloses at para. [0024, 0031, 0032] and in Fig. 1.  It would have been obvious to a person of ordinary skill in the art to configure modulating the electrical current to adjust a characteristic of the rotation of the first platform, wherein the characteristic comprises a direction or a rate of the rotation.  


For “speed measured by the sensor”, applicant describes in specification [0146] that “At block 904, method 900 involves modulating the electrical current to adjust an orientation of the first platform about the axis of rotation to achieve a target orientation. By way of example, consider a scenario where sensor 312 is a gyroscope (e.g., direction) sensor mounted on platform 310. In the scenario, a controller 314 (or 344) may be configured to process outputs from sensor 312 and rotate platform 310 until sensor 312 measures a specific target change in direction (e.g., a value of zero, etc.). In this scenario, circuitry 350 can modulate the electrical current to cause platform 310 to rotate in a particular direction and/or speed opposite to a change in direction or speed measured by sensor 312. Other scenarios are possible as well.”
This means the sensor, a gyroscope, measures direction, and a controller 314 (or 344) configures speed by process, as known in the art. Gyroscope is a device only to measures position/direction. 

As for claim 24, Petkanchin discloses the method of claim 22, wherein modulating the electrical current based on one or more measurements by the sensor 
It is well known in the art that motor speed is calculated from data of rotor position.  As an example, Sato discloses at para. [0024, 0031, 0032] and in Fig. 1.  It would have been obvious to a person of ordinary skill in the art to configure modulating the electrical current to adjust a characteristic of the rotation of the first platform, wherein the characteristic comprises a direction or a rate of the rotation.  

Claims 16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Petkanchin in view of Zalusky (US 20060055265 A1, IDS in 5/15/2020, EP coomunication).  
As for claim 25, Petkanchin discloses the method of claim 14, wherein the electrically conductive path included in the second platform (stator) comprises: a plurality of conductive structures (i.e., windings), but silent to detail such that a first plurality of conductive structures included in the second platform in a first layer; a second plurality of conductive structures included in the second platform in a second layer; and a plurality of electrical contacts that electrically couple the first plurality of conductive structures to the second plurality of conductive structures.
Zalusky discloses a stator winding of a motor such that the second platform (stator) comprises: a first plurality of conductive structures included in the second platform in a first layer (front layer, refer Figs. 3 or 5A); a second plurality of conductive 

As for claim 26, Petkanchin in view of Zalusky discloses the method of claim 25, wherein Zalusky discloses the first layer that includes the first plurality of conductive structures is a first layer (front either on two surfaces or single sided) of a circuit board (“circuit board 21”), wherein the second layer (back) that includes the second plurality of conductive structures is a second layer of the circuit board (21), and wherein the plurality of electrical contacts (jumpers) comprise electrical connections between the first layer of the circuit board and the second layer of the circuit board.   


    PNG
    media_image1.png
    289
    418
    media_image1.png
    Greyscale


obtaining an output of a magnetic field sensor (Hall sensor U2) [0023, 0026] included in the second platform (stator) and positioned between two particular adjacent conductive structures (see two at “2nd” in markup above) of the first plurality of conductive structures, 
wherein the first plurality of conductive structures includes a plurality of spaced-apart conductive structures that are spaced apart by a substantially uniform first distance (“1st”), and 
wherein the two particular adjacent conductive structures are spaced apart by a greater second distance (see “2nd” in markup) that is greater than the substantially uniform first distance; and
determining an orientation of the first platform about the axis of rotation based on the output of the magnetic field sensor (by processor U1).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date Of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened Statutory period, then the shortened statutory .period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.